DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/29/2021/2021 has been entered.  Claims 1-6 and 8-19 remain pending in the application.  Claim 7 has been canceled.  An interview with Applicant’s representative, Gary P. Oakeson, has resulted in claims 6 and 10-11 being amended and rejoined and claims 4-5, 8-9, and 12-15 being cancelled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 has been considered by the examiner.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary P. Oakeson on 09 December 2021.

Regarding claim 6, please rejoin and add “nanoparticles” between “metal” and “in” in line 1.
Regarding claim 6, please replace “is present” with “are present” in line 1.
Regarding claim 10, please rejoin and amend as follows:
The method of claim [[8]] 1, wherein the consolidating comprises an elevated temperature cycle of under 250° C
Regarding claim 11, please rejoin and replace “claim 8” with “claim 1” in line 1.
Please cancel claims 4-5, 8-9, and 12-15.  

Allowable Subject Matter
Claims 1-3, 6, 10-11, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of forming a consolidated part comprising spreading a layer of particles; selectively applying a fluid to a portion of the layer of particles.  The fluid comprises an ink vehicle and metal nanoparticles.  The fluid does not include a polymeric binder.  The method further comprises consolidating the metal nanoparticles in a reducing atmosphere to form metal connections between individual particles in the layer of the particles.  The fluid was applied to the particles to form a consolidated part and no polymeric binder is applied to the particles.  The method further comprises repeating the spreading of an additional layer of particles on the previously formed layer of particles, selectively applying the fluid to a portion of the 
The closest prior art is Van Duren et al. (US 2009/0107550 A1) as set forth in the Non-Final Rejection mailed 01/08/2021.  Applicant argues that claim 1 has been amended to recite that the fluid is applied selectively to a portion of the layer of particles, and that the method also includes repeating the spreading of an additional layer of particles on the previously formed layer particles, selectively applying the fluid to a portion of the additional layer of particles, and consolidating the metal nanoparticles, multiple times, to form a three-dimensional printed consolidated part (remarks, pages 6-7).  Applicant argues that these limitations are not taught by Van Duren (remarks, page 7).  Applicant argues that Van Duren teaches that the chalcogen powder and the ink are both coated across and entire substrate to form a precursor layer to be used to form a semiconductor absorber for a photovoltaic device (remarks, page x).  Applicant argues that Van Duren does not suggest applying the ink to only a portion of the layer of powder in order to form a slice of a three-dimensional printed part (remarks, page x).  Applicant argues that Van Duren teaches that the chalcogen powder and nanoflakes are both applied in the same areas [which] is different from present claim 1, because claim 1 recites that the fluid containing metal nanoparticles is applied only on a portion of the layer of particles (remarks, page 8).  Applicant argues that Van Duren also does not suggest repeating the process of forming a layer of powder and applying the ink multiple times to form a three-dimensional printed part (remarks, page 8).  These arguments have been fully considered and are persuasive.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733